Exhibit FOR IMMEDIATE RELEASE WMS REPORTS $0.27 DILUTED EPS FOR SEPTEMBER 2008 QUARTER - Net Income Increases 41% on 14% Revenue Growth to $151 Million - - Operating Margin Improves 340 Basis Points to 16% Driven by a 300 Basis Point Increase in Total Gross Margin to 63% - - Reiterates Fiscal 2009 Revenue Guidance of $712-to-$728 Million or 10%-to-12% Annual Growth and Initiates Second Quarter Revenue Guidance of $172-to-$178 Million - Waukegan, Illinois, October 27, 2008 - WMS Industries Inc. (NYSE:WMS), a leader in the design, manufacture and marketing of gaming machines to the global gaming industry, today reported financial results for its fiscal 2009 first quarter ended September 30, 2008. Fiscal 2009 first quarter highlights: · Total revenues increased 14% to a first quarter record of $151 million · Global new unit shipments rose 12% to a first quarter record 5,492 units and average selling price improved 4% to a quarterly record $13,331 · Average installed participation footprint grew 12% to 9,394 gaming machines and by September 30, 2008, the installed base increased 295 units to 9,616 units, or 3%, from June 30, 2008 · The average daily revenue increased 14% to a record $68.75 per participation unit · Gross profit margin rose 300 basis points to 63.1%, primarily reflecting a 240 basis point improvement in product sales gross margin to 50.1% · Operating margin increased 340 basis points to 16.1% from 12.7% · Net income rose 41% to $15.7 million, or $0.27 per diluted share · Cash flow from operations increased 24% to a first quarter record $48 million and total cash, cash equivalents and restricted cash rose to $128 million at September 30, 2008 “WMS’ record fiscal first quarter financial performance underscores the value of our ongoing focus on creating differentiated, high-earning products.Our 24% increase in first quarter gaming operations revenues and 8% improvement in product sales revenues demonstrate the high player appeal and casino operator appreciation for the value of our products, which is especially important in the face of a slow economy and the challenges in the financial markets,” said Brian R. Gamache, Chairman and Chief Executive Officer. “In addition to solid revenue growth, our company-wide focus on operational excellence and operating discipline is delivering consistent margin improvements over prior-year periods.Our progress with this strategy resulted in a 340 basis point year-over-year operating margin improvement.This success, combined with our focus on improving working capital efficiency, enabled us to generate a first quarter record $48 million in net cash from operating activities.As a result, we are bolstering our already solid balance sheet, which allows the Company to self-fund ongoing investments to support further innovation, profitable growth and other actions to enhance stockholder value,” added Gamache. -more- WMS Industries Reports Fiscal First
